Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-2488

                             MARTIN BRAMSON,

                        Petitioner, Appellant,

                                      v.

      DAVID L. WINN, WARDEN, FEDERAL MEDICAL CENTER DEVENS,

                         Respondent, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                   Before

                    Torruella, Lipez and Howard,
                          Circuit Judges.



     Martin Bramson on brief pro se.
     Michael J. Sullivan, United States Attorney, and Christopher
R. Donato, Assistant United States Attorney, on brief for appellee.



                              June 15, 2005
           Per Curiam.     Pro se plaintiff-appellant Martin Bramson

appeals from the dismissal of his 28 U.S.C. § 2241 petition.      After

carefully reviewing the parties' briefs and the record, we affirm.

We briefly address Bramson's arguments.

           First, Bramson claims that the Federal Bureau of Prisons

may not set the timing and amount of his restitution and fine

payments   through   the   Inmate   Financial   Responsibility   Program

("IFRP") without submitting any such plan to the sentencing court

for its approval.      While district courts may not delegate to

probation or the Bureau of Prisons designation of the timing and

amount of court-ordered payments, see United States v. Merric, 166

F.3d 406, 409 (1st Cir. 1999) (holding that district court could

not delegate to probation the obligation of scheduling defendant's

installment payments), this case is distinguishable.       Contrary to

Bramson's argument, the Maryland and New Jersey courts here did not

delegate the setting of payment schedules to probation or the

Bureau of Prisons.    Rather, both courts held that payment was due

immediately.   Thus, there was no improper delegation by the courts

of their exclusive authority to determine a payment schedule.        The

Bureau of Prisons was merely using the IFRP to collect Bramson's

court-ordered payments.     See, e.g., Matheny v. Morrison, 307 F.3d

709, 712 (8th Cir. 2002) (holding that Bureau of Prisons may

administer collection of payments through IFRP where sentencing

court orders immediate payment); McGhee v. Clark, 166 F.3d 884, 886


                                    -2-
(7th Cir. 1999) (same).     Moreover, as the lower court correctly

noted,   Bramson's    argument    regarding   the   collection   of   his

restitution payments is moot in light of the Maryland court's

amended judgment which limits the source of restitution funds to

the money already seized from Bramson at the time of his arrest.1

          Next, Bramson argues that the Bureau of Prisons may not

collect fine payments when restitution remains outstanding.            He

cites to 18 U.S.C. § 3612(c) which states that money received from

a defendant should be disbursed to pay restitution in full prior to

paying other fines.    We deem this argument waived, as it was raised

for the first time in Bramson's objections to the magistrate's

report and recommendation.       Maine Green Party v. Maine, Sec'y of

State, 173 F.3d 1, 4 (1st Cir. 1999).     The claim lacks merit in any

event.   While Bramson argues that the restitution order "remains

legally undischarged," he essentially concedes that the collection

of restitution from him is no longer an issue.             Indeed, the

Maryland court's amended judgment makes clear that the only source


     1
       To the extent Bramson challenges his "refusal status" under
the IFRP, particularly its effect on his prison housing assignment,
we note that every court to consider the issue has upheld the IFRP
against general, and due process, challenges, see Montano-Figueroa
v. Crabtree, 162 F.3d 548, 548 (9th Cir. 1998) (citing cases);
Johnpoll v. Thornburgh, 898 F.2d 849, 851 (2d Cir. 1990) (noting
that IFRP "serves valid penological interests and is fully
consistent with the Bureau of Prisons' authorization . . . to
provide for rehabilitation and reformation"), and find Bramson's
claim to be without merit, see Williams v. Faulkner, 837 F.2d 304,
309 (7th Cir. 1988), aff'd sub nom. Neitzke v. Williams, 490 U.S.
319 (1989) (stating that prisoners have no protected interest in
particular housing assignment).

                                   -3-
of funds to be applied to Bramson's restitution obligation is the

money already seized from Bramson at the time of his arrest and

that       "restitution   is   not    to   be    paid   pursuant   to    the   Inmate

Financial Responsibility Program." Thus, there is no money due and

owing from Bramson as restitution.                 Accordingly, the Bureau of

Prisons may properly collect money to satisfy Bramson's outstanding

fine.

               Finally, Bramson argues that the lower court erred in

allowing the government an additional two months to respond to his

petition. This claim lacks merit. While Bramson states that "[n]o

explanation       was   offered      for   the   reason   for   the     delay,"   the

government explained in its motion that it was "in the process of

gathering information necessary to file an answer or other response

and need[ed] additional time to complete these assessments." There

is no indication that these proffered reasons were not legitimate.

Indeed, the government's response, in the form of a motion to

dismiss/motion for summary judgment based on failure to exhaust

administrative remedies, included 22 exhibits regarding Bramson's

Maryland and New Jersey sentences, his participation in the IFRP,

and his requests for administrative remedies.2               Also, while Bramson

states that the government's delay resulted in the lack of a "level



       2
       The lower court did not address the government's exhaustion
argument, ruling instead "that the petitioner has been afforded the
relief sought, and that to the extent that the petition seeks more,
it is without merit."

                                           -4-
judicial playing field," Bramson does not explain how he was

prejudiced by the delay or denied due process.        Further, while

Bramson argues that 28 U.S.C. § 2243 forbids an extension of time

beyond twenty days in § 2241 cases and that the rules governing §

2254 cases are inapplicable, the § 2254 rules specifically state

that they may be applied by the district court to other habeas

petitions.     See Rule 1(b) of the Rules Governing § 2254 Cases.

Rule 4 provides that the "the judge shall order the respondent to

file an answer or other pleading within the period of time fixed by

the court . . . ."    Thus, the district court had the discretion to

set a deadline beyond twenty days for a response.    See Bleitner v.

Welborn, 15 F.3d 652, 653-54 (7th Cir. 1994) (noting that Rule 4,

which has force of superseding statute, loosened up deadline for

responses); Clutchette v. Rushen, 770 F.2d 1469, 1474 (9th Cir.

1985) (noting that Rule 4 contains no fixed time requirement and

gives district court discretion to grant appropriate deadline in

habeas cases).

             The judgment of the district court is affirmed.   See 1st

Cir. R. 27(c).




                                  -5-